                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

JOSHUA STRICKLIN                                                                 PLAINTIFF
ADC #138119

v.                            Case No: 5:18-cv-00116 KGB-PSH

WHITE, et al.                                                                 DEFENDANTS

                                             ORDER

       The Court has reviewed the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris (Dkt. No. 3). No objections have been filed, and the

time to file objections has passed. After careful consideration, the Court concludes that the

Proposed Findings and Recommendation should be, and hereby are, approved and adopted in their

entirety as this Court’s findings in all respects (Id.). The Court therefore dismisses without

prejudice Mr. Stricklin’s complaint (Dkt. No. 1).

       It is so ordered, this the 11th day of July 2019.




                                                    _____________________________
                                                    Kristine G. Baker
                                                    United States District Judge
